Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 11 reading: “tip being partly covered by cutting particles to form geometrically undefined cutting edges” is indefinite.  How are the tooth tips not geometric if they have a shape? Aren’t all shapes geometric?  There is no special definition provided for the term. IS applicant attempting to state that the tips do not have shapes in the form of a perfect square or rectangle?
The limitation of Claim 13 reading: “an edge wire section” is indefinite.  It is not clear what the metes and bounds of an edge wire section are. Does such a section require that It be made of wire? Does this require flexibility? Able to cut wire? The Specification does not provide clarification.  
The limitation of Claim 17 reading: “or a tool for separating a workpiece with pure water as cooling lubricant” is indefinite.  It is not clear what the metes and bounds of pure water are. What makes water inpure vs pure?  Does the water need to be purified to be cured? The Specification does not provide clarification or a special definition of pure water.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20160001383, Nakajima in view of USPGPUB 20090217537, MacDonald.
Regarding Claim 1, Nakajima discloses a separating tool, comprising: a tooth supporting body 12; and a plurality of teeth (par 0038), the teeth being arranged at the tooth supporting body (fig. 2-4).  
Regarding claim 3, in Nakajima the teeth each include a tooth tip having a geometrically defined cutting edge (see fig 1, and 2, where the tooth tips 30 have a geometrical shape and thus have a geometrically defined cutting edge).  
Regarding claim 4, in Nakajima the cutting edge includes a rake surface having a negative rake angle (par. 0031).  
Regarding Claim 5, in Nakajima the tooth tip is coated with a hard material layer (par 0027).  
Regarding Claim 7, in Nakajima the teeth are each formed by a protrusion (body 14) and an insert (36), the protrusion being arranged at the tooth supporting body (fig 4) and the insert being arranged at the protrusion, the insert forming the tooth tip and the cutting edge of the tooth (fig 4).  
Regarding Claim 9, in Nakajima, wherein the insert is made of carbide, par 0027.  
Regarding Claim 10, in Nakajima the insert is connected to the protrusion by welding or high-temperature brazing or soldering, (par 0026, where it notes the parts are brazed together).  
Regarding Claim 14, in Nakajima disclose a tooth supporting body 12 for a separating tool which includes the tooth supporting body and a plurality of teeth (teeth par 0038) being arranged at the tooth supporting body (fig 1).                
Nakajima lacks the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), wherein the protrusion is made of the superalloy (Claim 8), the tooth supporting body is made of a superalloy (Claim 14). 
MacDonald discloses a blade like the blade body of the present invention and like the blade apparatus of nakajima, and discloses that such an assembly can include the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), wherein the protrusion is made of the superalloy (Claim 8), the tooth supporting body is made of a superalloy (Claim 14), in order to provide ductility and hardness to the blade (par 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by including the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), wherein the protrusion is made of the superalloy (Claim 8), the tooth supporting body is made of a superalloy (Claim 14) in order to provide ductility and hardness to the blade, as taught in MacDonald.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of MacDonald and further in view of US 5193280, Jackson.
Regarding claims 11-12, Nakajima modified by MacDonald discloses all the limitations of claim 1.
Modified Nakajima lacks the teeth each include a tooth tip being partly covered by cutting particles to form geometrically undefined cutting edges (claim 11), and the cutting particles include cubic boron nitride (CBN), cutting ceramics, carbide or combinations thereof (claim 12).  
Jackson discloses that in an analogous blade assembly which involves the shared problem of cutting materials with a saw blade, that such an assembly includes teeth (53/60) each include a tooth tip being partly covered by cutting particles (col. 1, 60-67, and col. 2 lines 1-12) to form geometrically undefined cutting edges (see figure4) (claim 11), and the cutting particles include cubic boron nitride (CBN), cutting ceramics, carbide or combinations thereof  (claim 12), col. 1, 60-67, and col. 2 lines 1-12, in order to prevent the blade breaking or snapping near its root, col 1 lines 40-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by including the teeth each including a tooth tip being partly covered by cutting particles to form geometrically undefined cutting edges (claim 11), and the cutting particles include cubic boron nitride (CBN), cutting ceramics, carbide or combinations thereof in order to prevent the blade breaking or snapping near its root as taught by Jackson.

Claims 1-2, 7, and 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20090274923, Hall in view of USPGPUB20090217537, MacDonald.
Regarding Claims 1, Nakajima discloses a separating tool, comprising: a tooth supporting body 10; and a plurality of teeth (50), the teeth being arranged at the tooth supporting body (fig. 2-6).
Regarding Claim 7, The separating tool of claim 1, wherein the separating tool is a saw band (par 0068). 
  Regarding Claim 13, Wherein the saw further comprises a carrier band section (body section), and an edge wire section (cutting portion), the edge wire section being connected to the carrier band section, the edge wire section forming tooth tips and cutting edges of the teeth. (fig 6).  
Hall lacks the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), the carrier band section being made of the superalloy (Claim 5); wherein the protrusion is made of the superalloy (Claim 8), the tooth supporting body is made of a superalloy (Claim 14). 
MacDonald discloses a blade like the blade body of the present invention and like the blade apparatus of Hall, and discloses that such an assembly can include the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), wherein the protrusion is made of the superalloy (Claim 5 and 8), the tooth supporting body is made of a superalloy (Claim 14), in order to provide ductility and hardness to the blade (par 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall by including the tooth supporting body being made of a superalloy (Claim 1), wherein the superalloy is a nickel-based superalloy (Claim 2), wherein the protrusion is made of the superalloy (Claim 5 and 8), the tooth supporting body is made of a superalloy (Claim 14) in order to provide ductility and hardness to the blade, as taught in MacDonald.

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of MacDonald and as evidenced by US 6170583, Boyce and USPGPUB 20040242138; Lee.
Regarding Claim 15-16, Nakajima discloses use of a separating tool (abstract), comprising: a tooth supporting body 12; and a plurality of teeth (par 0038), the teeth being arranged at the tooth supporting body (fig. 2-4).  
Nakajima lacks the tooth supporting body being made of a superalloy and the tool being a high-temperature steel-separating tool for separating a blank for a workpiece made of steel with temperature of at least 750C (Claim 15), where separating is realized during steel production (Claim 16).
With regard to the body being made of a superalloy MacDonald discloses a blade like the blade body of the present invention and like the blade apparatus of Hall, and discloses that such an assembly can include the tooth supporting body being made of a superalloy, in order to provide ductility and hardness to the blade (par 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by including the tooth supporting body being made of a superalloy, in order to provide ductility and hardness to the blade, as taught in MacDonald.
	With regard to the workpiece being at least 750 degrees Celsius, Boyce discloses that it is beneficial for a blade to be able to be subject to temperatures of over 750 degrees Celsius, specifically to 1000-1100 degrees Celsius, in order to allow the blade to work on various workpieces, including high temperature work pieces (col. 7, lines 10-30) and Lee teaches that it is beneficial to have a tool capable of cutting steel at high temperatures of several hundred degrees, par 0012.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by having the tooth thereof be capable of cutting steel being heated to at leas 750degees Celsius, in order to be able to cut workpieces of this material in this range as taught in Boyce/Lee.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of MacDonald and as evidenced by USpgpub 20160336084 LaGuardia.
Nakajima as modified by McDonald discloses the use of a chipping tool (since the blade of Nakajima may chip a workpiece as it cute the workpiece due to its toothed body) including a tooth supporting body 12 and a plurality of teeth (teeth of Nakajima) being arranged at the tooth supporting body, fig 1.
Nakajima lacks the body being made of a superalloy, and the tool as: an underwater workpiece separating tool for separating a workpiece underwater.
With regard to the body being made of a superalloy MacDonald discloses a blade like the blade body of the present invention and like the blade apparatus of Hall, and discloses that such an assembly can include the tooth supporting body being made of a superalloy, in order to provide ductility and hardness to the blade (par 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by including the tooth supporting body being made of a superalloy, in order to provide ductility and hardness to the blade, as taught in MacDonald.
With regard to the use of the tool underwater; LaGuardia discloses a cutting tool analogous to the tool of Nakajima and discloses that such a tool is beneficial to be used in an underwater environment (par 003 and par 0005). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakajima by having the teeth thereof be capable of cutting materials that are underwater as taught to be beneficial by LaGuardia.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180361489 A1, 20130133500, 20180236575, 20120279372,  20180099341 which disclose state of the art toothed cutting tools, and US3760488 which discloses blades subject to large temperatures, each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724